Citation Nr: 1229856	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  04-22 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a disability characterized by episodes of an altered mental state, to include a seizure disorder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to December 1972.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in May 2010.  This matter was originally on appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Albuquerque, New Mexico.  This matter previously came back before the Board on Remand from the United States Court of Appeals for Veterans Claims following a Board decision rendered in August 2008.

The Board has recharacterized the issue on appeal more broadly, from entitlement to service connection for a seizure disorder to entitlement to service connection for a disability characterized by episodes of an altered mental state, to include a seizure disorder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records indicate that the veteran was seen on September 22, 1971, with an episode of hysterical neurosis manifested by a motor seizure state, including uncontrolled, nonpurposeful movement.  The Veteran was flailing with confused, semi-comatose unresponsiveness to painful stimuli.  Neurological picture was within normal limits throughout.  Sensorium cleared with Librium.  The Veteran admitted to hyperventilating at the time of the episode along with paresthesias of his feet and right-sided headache.  Similar episodes twice in the past were noted.  

On October 6, 1971, the Veteran was referred to the US Naval Hospital, Charleston, South Carolina, for evaluation with a provisional diagnosis of neurosis hysteria.  On admission the Veteran reported that he came on board ship at 0200 and went to sleep but was unable to awaken at 0600.  Finally he awoke but felt sick and did not want to work.  He felt dizzy and he had a bad headache.  The Veteran reported that a doctor gave him pain pills and a few minutes later he felt even dizzier.  He went to sick bay and apparently passed out.  The Veteran stated that he still had headache pain which had bothered him since his return from overseas the prior September.  

The Veteran was treated with Valium and remained free of symptoms.  Following physical, neurologic and psychiatric evaluation, he was returned to duty.  The diagnosis was changed from hysterical neurosis to hysterical personality and hyperventilation syndrome.  

No further such episodes were shown during the Veteran's remaining period of active service.

Post-service medical records are replete with diagnoses of a seizure disorder mostly based on the Veteran's reports.  There is, however, a report of an episode in July 1996 when emergency medical service personnel were called to the City Jail for a patient with possible seizures.  A Narrative indicates that the Veteran was being booked when the episode happened.  The Veteran was noted to be diaphetic and violent with tremors.  The Veteran was being held down by EMS and police officers and transferred to a back board and strapped down for transfer to the hospital.  

In addition, a neurology review in June 1996 indicates, 

[T]his is a gentleman who appears to have a chronic headache disorder.  If asked to classify this, it is probably most compatible with a migraine phenomenon with complicated symptoms including visual disturbance and possible focal neurologic deficit.  These may have been over-interrupted as seizures.  Again, there is really no good clear history that he has ever had convulsion in its standard usage of this word.  Against this we have multiple other diagnoses including fibromyalgia, post-traumatic stress disorder and conversion disorder in the past and given the poly symptomatic complex presented by this patient, at least through his records, he is certainly flirting with the diagnosis of somatization disorder.  However, as I am not a psychiatric expert, it may be worthwhile having this chart reviewed by such a person and see if he does meet criteria for this problem.

Further, there is a diagnosis of somatization disorder in December 1996 but a note indicating that the Veteran may not meet the full criteria.  Since that time, the Veteran has complained of seizure-like episodes.  

The claim was remanded by the Board in May 2010 for additional development including providing the Veteran with a VA neurology examination to determine the etiology of a claimed seizure disorder.  

A VA medical opinion was rendered in July 2010.  The VA physician stated that there was no record of evidence of bonafide convulsive disorder or seizure and that narratives by the Veteran in clinical notes indicate that he reported seizures along with headaches and sinusitis in 1971 due to exposures of fumes from aircrafts and that he had not had episodes of seizures in a long time, i.e., decades.  The VA physician noted mildly abnormal EEG and MRI not consistent with a seizure disorder.  The VA physician opined that based on claims file review and clinical notes, it was her opinion that the Veteran does not have a seizure disorder.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

Although a VA medical opinion was rendered after a review of the claims file, a physical examination was not conducted.  Further development is, therefore, needed in light of this Stegall violation.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by a neuropsychiatrist or a board of two physicians comprised of a neurologist and a psychiatrist.  The claims file must be made available to and reviewed by the specialist(s) in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

* The specialist(s) should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current, chronic disorder manifested by an altered mental state and seizure-like episodes.  The specialist(s) should determine the diagnosis of such chronic disorder.  

* If such current, chronic disorder is found, the specialist(s) should then determine if it is at least as likely as not that such chronic disorder is in any way related to the Veteran's military service, to include the September 22, 1971, episode finally diagnosed as hysterical personality and hyperventilation syndrome.  

* If such current, chronic disorder is not found, the specialist(s) should determine if such chronic disorder was present at any time since the Veteran entered service; at what point such chronic disorder ceased to exist; and if the former chronic disorder was at least as likely as not in any way related to the Veteran's military service, to include the September 22, 1971, episode finally diagnosed as hysterical personality and hyperventilation syndrome.  

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


